DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims depended on an indefinite base claim are indefinite at least by virtue of the dependency. 
Regarding claim 8, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are a limiting part of the claimed invention or a non-limiting possible option (see MPEP § 2173.05(d)). For purposes compact prosecution the limitations are considered optional. 
Claim 12 recites the limitation “the digestion reagent”.  There is insufficient antecedent basis for this limitation in the claim. Assuming arguendo there were sufficient antecedent basis, the limitation “is not chemically attacked by a digestion reagent” is still indefinite because it is unclear what the chemical attacking by the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Publication No. 2012/0099098) in view of Giffin (US Publication No. 2007/0081159).
Regarding claim 1, Webster teaches a measuring arrangement (referred to as a system for carrying out multiple optical analytical techniques simultaneously in [0021] and illustrated in Figures) for measuring the total nitrogen bound in a measuring liquid, comprising: 
a radiation source (referred to as illuminating light source 101 in [0082] and illustrated in Figures 10.1 -10.3) designed to emit at least measuring radiation of a wavelength or wavelength range in the ultraviolet wavelength range (see [0083], which discloses that “multiple illuminating light sources are used and selected from 266 nm laser, 370 nm, 473 nm laser” which is within the ultraviolet wavelength range of from 10 nm to 400 nm);
a radiation receiver (referred to  an optical detection system 107 in [0135] and illustrated in Figure 10.1-10.3) configured to generate a signal that depends on the intensity of measuring radiation impinging on the radiation receiver (see [0042]); and 
a vessel (referred to as an optically transparent sample containers 1 in [0112] and illustrated in Figures 1.1-1.3) having a vessel wall (see Figures 1a, 1b, 1c and 1d) having a first opening (which corresponds to one of a total of ten optical windows recited in  [0119] and illustrated in Figure 2.s) and a second opening 
Though Webster teaches a vessel having opposing transparent optical walls, Webster does not teach openings produced during the process of making the vessel 
In the analogous art of providing apparatus and methods for evaluating an optical property of a liquid sample, Giffin teaches a measuring arrangement (referred to as a measurement system 400 in [0067] and illustrated in Figures 6a, 6b and 6c) including a vessel (referred to as a body 110 in [0038] and shown in Figures 1a, 1b, 1c and 1d) having a vessel wall (see Figures 1a, 1b, 1c and 1d) having a first opening (referred to as an optical window or aperture 140 in [0045] and illustrated in Figure 1b) and a second opening located opposite the first opening (see Figure 1b which shows a second opening opposite the first), the vessel (110) including a first window (which corresponds to the inner surface 167 and the corresponding parallel outer surface 165, see [0039] and Figure 1b) closing the first opening and a second window (which corresponds to the inner surface 157 and the corresponding parallel outer surface 155, see [0039] and Figure 1b)  closing the second opening, wherein the first and second windows are transparent to the measuring radiation (see [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transparent walls of the vessel container disclosed by Webster with the walls of the vessel container having transparent windows therein as disclosed by Giffin because the simple substitution of one known element, i.e. a transparent wall, for another, i.e. a wall having a transparent window portion, is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

Regarding claim 3, the combination of Webster and Giffin teaches the measuring arrangement according to claim 2, wherein at least a section of the vessel is surrounded by thermal insulation (referred to as holding component 430 in [0067] and illustrated in Figure 6a of Giffin) (because any material inherently has a thermal conductivity providing at least some thermal insulation and because the instant specification is silent on the thermal conductivity of the material providing the required extent of thermal insulation,  thermal insulation is deemed to read on any material. 
Regarding claim 8, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the vessel includes at least one liquid inlet (referred to as an opening 295 in [0053] of Webster) which can be (see indefiniteness rejection under USC §112 (b) supra) fluidically connected to a sample receiver (referred to as a device for aspirating fluid)  containing the measuring liquid (fluid)(see [0053] of Webster). 
Regarding claim 9 , the combination of Webster and Giffin teaches the measuring arrangement according to claim 8, wherein the vessel further includes a pressure equalization opening (wherein opening 295 is pressure equalizing because any opening on a wall of a vessel tends to equalize the pressure internal to the vessel to the pressure external to the vessel) (see [0053] of Webster).

Regarding claim 11, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the vessel wall comprises a metal (see [0080] of Webster).
Regarding claim 12 , the combination of Webster and Giffin teaches the measuring arrangement according to claim 11, wherein the metal, the metal alloy, the ceramic, or the high-performance plastic is not chemically attacked by the digestion reagent (see the rejection under USC § 112 (b) supra) at a temperature of up to 130°C (wherein the combination of Webster and Giffin is silent on the chemical resilience of the metal and as the claim do not require the metal to come into physical contact with any substance capable of chemically attacking a metal, the metal as claimed is therefore not chemically attacked). 

Regarding claim 15, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the first and/or the second window each have at least one curved surface that enables beam shaping of the measuring radiation (see [0116] of Giffin).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster and Giffin, as applied to claim 3 above, further in view of Clarson (WIPO Publication WO2004/054716).
Regarding claim 4 , the combination of Webster and Giffin teaches the measuring arrangement according to claim 3, wherein the thermal insulation 430 is formed by a thermally insulating attachment which surrounds a section of the vessel 440, see Figure 6a of Giffin). 
The combination of Webster and Giffin does not teach that the thermally insulating attachment surrounding a section of the vessel comprises cooling elements such that the cooling elements project into a space between the vessel wall of the vessel and a wall of the attachment, and wherein an opening is formed in the wall of the attachment, or between the wall of the attachment and the vessel, wherein the opening leads into a lower region of the space surrounding the cooling elements.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thermal insulating attachment surrounding a section of a vessel for the benefit of enabling accurate temperature control of sample in a vessel (see the last sentence on page 4 which recites “[g]ood thermal insulation enables accurate individual control of the temperature of each sample”).
Regarding claim 5, the combination of Webster, Giffin and Clarson teaches the measuring arrangement according to claim 4, further comprising: a ventilation system including one or more fans arranged at the opening and configured to transport gas into the space between the vessel wall and the wall of the attachment (see the last paragraph on page 12 of Clarson). 
Regarding claim 6, the combination of Webster, Giffin and Clarson teaches the measuring arrangement according to claim 5, wherein the wall of the attachment (6, 8, 22, 24) and the vessel wall of the vessel (12) enclose a U-shaped channel (see Figure 1a of Clarson) which extends around the vessel (12) and includes a first section extending upwardly parallel to a side wall of the vessel (12), a second section extending around an upper end of the vessel (12), and a third section extending downwardly parallel to a side wall of the vessel (12), and wherein 
Regarding claim 7, the combination of Webster, Giffin and Clarson teaches the measuring arrangement according to claim 6, wherein the outlet opening and the inlet opening are arranged at the same height (see Figure 1A of Clarson).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster and Giffin, as applied to claim 8 above, further in view of Volker (US Publication No. 2015/0168366).
Regarding claim 10, the combination of Webster and Giffin teaches the measuring arrangement according to claim 8.

In the analogous art of providing containers for accommodating liquids, Volker teaches a liquid container (referred to as a liquid container 5 in [0038]) capable of containing a reagent and capable of being connected to the at least one liquid inlet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a container because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 16, the combination of Webster, Giffin and Volker teaches the measuring arrangement according to claim 10, the measuring arrangement  further comprising: a first liquid path (referred to as a liquid transport line 10 in [0038]) extending from the sample receiver (referred to as a liquid container 5 in [0038]) to the at least one liquid inlet (see Figure 1 of Volker); a second liquid path (referred to as a liquid transport line 11 in [0038]) extending from the liquid container (5) to the at least one liquid inlet (see Figure 1); at least one metering unit (which corresponds to metering container 38 connected to a piston pump 16 and to a valve, see [0038]), which comprises at least one pump (referred to as a piston pump 16 in [0040]) and/or at least one valve arranged in the first and/or second liquid paths and is configured to transport a predefined amount of liquid along the first liquid path (10) into the vessel (which corresponds to digestion .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster and Giffin, as applied to claim 1 above, further in view of Ludwig (US Publication 2012/0192621).
Regarding claim 12 , the combination of Webster and Giffin teaches the measuring arrangement according to claim 11. 
The combination of Webster and Giffin is silent on the chemical resilience of the metal. Because the instant specification has stainless steel as an example thereof, stainless steel is deemed not chemically attacked by a digestion reagent when in contact therewith during operation.  
In the analogous art of heatable flow-Through Measurement Cells,  Ludwig teaches a “heatable flow-through measuring cell for a gas analyzer having an inner tube made of a corrosion-resistant material, such as stainless steel, and is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stainless steel into the surface of the vessel disclosed by the combination of Webster and Giffin for the benefit of providing a “corrosion-resistant inner wall of a measurement cell”  (see [0013]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster and Giffin, as applied to claim 1 above, further in view of DeBell et all (US Patent No 4,685,110).
Regarding claim 13, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the first and the second windows are made of an optically transparent material (which corresponds to the optically transparent sample containers 1 referred to in [0112] and illustrated in Figures 1.1-1.3 of Webster).
The combination of Webster and Giffin does not teach a measuring arrangement including windows made of sapphire, diamond, magnesium fluoride, calcium fluoride, or barium fluoride at least in a region facing the interior of the vessel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sapphire as the material of the optical windows  for the benefit of “minimizing photoreduction of optical element surfaces” as recited on column 5 lines 44-68, which further recites “[w]hen disposed on an optical surface to be protected, these materials have low reflectivity, low optical absorption in the region where the laser operates, and have low scatter in the wavelength region where the laser operates. Preferred materials include oxides and fluorides”, see column 5 lines 44-68 of DeBell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797